UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2005 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25430 RIDGEWOOD ELECTRIC POWER TRUST IV (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3324608 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE 19801 (Address of Principal Executive Offices, including Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Investor Shares of Beneficial Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yeso No x There is no market for the Investor Shares. The number of Investor Shares outstanding at September 30, 2007 was 476.8875. EXPLANATORY NOTE This Annual Report on Form 10-K for the year ended December 31, 2005 (this “Form 10-K”) being filed by Ridgewood Electric Power Trust IV (the “Trust”) contains complete audited financial statements of the Trust for the years ended December 31, 2005, 2004 and 2003 and interim financial information presented for each quarter during those periods. The financial information for the year ended December 31, 2003 and for the quarterly periods ended March 31, 2003, June 30, 2003, September 30, 2003, March 31, 2004, June 30, 2004 and September 30, 2004 is presented on a restated basis. This Form 10-K is being filed by the Trust in lieu of the Trust separately filing with the United States Securities and Exchange Commission (the “SEC”) (i) its delinquent Annual Report on Form 10-K for the years ended December 31, 2005 and 2004,and the Quarterly Reports on Form 10-Q for each of the quarterly periods during the year ended December 31, 2005, and (ii) restatements of its Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed with the SEC for periods commencing on or after January 1, 2003 (the foregoing quarterly and annual reports of the Trust herein collectively are referred to as the “Reports for the Historical Periods” and each such report is referred to herein as a “Report for a Historical Period”). This Form 10-K does not contain financial information, or discussion in Management’s Discussion and Analysis of Financial Condition and Results of Operations, for periods ended prior to January 1, 2003. This Form 10-K includes the financial and other disclosures required to be made by the Trust in each of the Reports for the Historical Periods. To the extent that a Report for a Historical Period was previously filed with the SEC, the information contained in this Form 10-K amends, restates and supersedes in its entirety the information contained in such report for periods commencing on or after January 1, 2003. Except as noted above, this Form 10-K also includes the financial and other information that would have otherwise been required to have been provided in the Trust’s delinquent Annual Reports on Form 10-K for the years ended December 31, 2004 and 2005, had such reports been filed with the SEC. As previously disclosed in its Form 8-K filed October 10, 2007, (i) the consolidated financial statements of the Trust included in the Trust’s Quarterly Reports on Form 10-Q and the Trust’s Annual Report on Form 10-K for each of the periods beginning with the three-month period ended March 31, 2003 and continuing through the three and nine-month periods ended September 30, 2004 filed with the SEC (the “Previously Issued Financial Statements”) should no longer be relied upon and (ii) the Previously Issued Financial Statements should be restated to conform to generally accepted accounting principles (“GAAP”). The determination to restate these financial statements and selected financial data was made by the Trust and Ridgewood Renewable Power LLC, the Managing Shareholder of the Trust (the “Managing Shareholder”), as a result of the identification of errors including, the accounting for professional service fees, accounting for asset impairments, accounting for accrued royalty fees, improper recording of amortization expense and accrued interest income and changing the amount of earnings reported from equity investments due to restatements of the investments’ financial statements. The Trust has discussed these matters with its independent registered public accounting firm. As these errors were material to the Trust’s consolidated financial statements and selected financial information filed with the SEC, the Trust has concluded that it must restate the consolidated financial statements of such prior periods to correct misstatements therein. 2 FORM 10-K TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 13 PART II Item 5. Market for Registrant’s Common Equity, Related Security Holder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 29 Item 8. Financial Statements and Supplementary Data 29 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 30 Item 9B. Other Information; Unregistered Sales of Equity Securities and Use of Proceeds; Defaults Upon Senior Securities 31 PART III Item 10. Directors and Executive Officers of the Registrant 31 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Security Holder Matters 33 Item 13. Certain Relationships and Related Transactions 34 Item 14. Principal Accountant Fees and Services 35 PART IV Item 15. Exhibits and Financial Statement Schedules 35 SIGNATURES 37 Table of Contents Forward-Looking Statements Certain statements discussed in PartI, Item1. “Business”, PartI, Item3. “Legal Proceedings”, PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Annual Report on Form10-K constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to the Trust’s plans, objectives and expectations for future events and include statements about the Trust’s expectations, beliefs, plans, objectives, intentions, assumptions and other statements that are not historical facts. Such forward-looking statements, including those concerning the Trust’s expectations, are subject to known and unknown risks and uncertainties, which could cause actual results to differ materially from the results, projected, expected or implied by the forward-looking statements, some of which are beyond the Trust’s control, that may cause the Trust’s actual results, performance or achievements, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Examples of events that could cause actual results to differ materially from historical results or those anticipated include changes in political and economic conditions, federal or state regulatory structures, government mandates, the ability of customers to pay for energy received, supplies and prices of fuels, operational status of generating plants, mechanical breakdowns, volatility in the price for electric energy, natural gas, or renewable energy. Specific consideration should be given to various factors described in PartI, Item1A. “Risk Factors” and PartII, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Annual Report on Form10-K. The Trust undertakes no obligation to publicly revise any forward-looking statements or cautionary factors, except as required by law. PART I ITEM 1.BUSINESS Overview The Trust is a Delaware trust formed on September 8, 1994 to primarily make investments in projects and businesses in the energy and infrastructure sectors. Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”), a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. The Trust has focused primarily on small-scale electricity generation projects using renewable sources of fuel. These projects allow the Trust to develop secure long-term positions in attractive specialty markets for products and services provided by its projects and companies. While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. As of December 31, 2005, the projects in which the Trust then had investments were located in the United States. As of that date, the Trust had investments in landfill gas-fired electric generating projects with total capacity of 13.8 megawatts (“MW”), in irrigation service engines with total capacity of 2.4 MW, in biomass-fueled electricity generating projects with total generating capacity of 49MW, and in hydroelectric generating projects with total capacity of 11.3MW. The Trust initiated its private placement offering in February 1995 selling whole and fractional shares of beneficial interests of $100,000 per share (“Investor Shares”). There is no public market for Investor Shares and one is not likely to develop. In addition, Investor Shares are subject to significant restrictions on transfer and resale and cannot be transferred or resold except in accordance with the Trust’s declaration of trust (“Declaration of Trust”) and applicable federal and state securities laws. The offering was concluded in September 1996 and after payment of offering fees, commissions and investment fees, the Trust had $39.5 million available for investments and operating expenses. As of September 30, 2007, the Trust had 476.8875 Investor Shares outstanding, held by 1,048 shareholders. Managing Shareholder RRP, via a predecessor corporation, was founded in 1991 by Robert E. Swanson. As the Managing Shareholder, RRP has direct and exclusive control over the management of the Trust’s operations. With respect to project investment, RRP locates potential projects, conducts appropriate due diligence and negotiates and completes the transactions in which the investments are made by the Trust. In addition, RRP performs (or arranges for the performance of) the operation and maintenance of the projects owned by the Trust and the management and administrative services required for Trust operations. Among other services, RRP administers the accounts and handles relations with the shareholders, including tax and other financial information. RRP also provides the Trust with office space, equipment and facilities and other services necessary for its operation. 4 Table of Contents As compensation for its management services, the Managing Shareholder is entitled to (i) an annual management fee, payable monthly, equal to 3% of theTrust'sprior year net asset value(ii) a 20% interest in the cash distributions made by the Trust in excess of certain threshold amounts expressed in terms of shareholder returns. The Managing Shareholder is also entitled to receive reimbursement from the Trust for operating expenses incurred by the Trust, or on behalf of the Trust and paid by RRP, as the Managing Shareholder. RRP has arranged for administrative functions required to be performed for the Trust to be performed by an affiliate, Ridgewood Power Management LLC (“RPM”), and at RPM’s costs, which costs are reimbursed to RPM by the Trust. RRP also serves as the managing shareholder (or managing member as appropriate) of a number of affiliated Trusts and investment vehicles similar to the Trust and, through RPM, provides services to those entities similar to those provided to the Trust. Affiliates of RRP act on behalf of a number of investment vehicles in the oil and gas and venture capital sectors in a manner similar to that for which RRP serves on behalf of the Trust. Business Strategy The Trust’s primary investment objective is to generate cash flow for distribution to shareholders and capital appreciation from one or more of the acquisition, development, ownership and operation of interests in electricity generation and other infrastructure projects and companies. The Trust generally seeks to invest in projects and companies that provide products or services through a number of small facilities and that offer opportunities for expansion either through increasing production at existing sites or through the establishment of additional sites. These projects often involve development, construction and operating risk but, once established, may be able to effectively “lock-in” the customer (or customers) served by the project, which would prevent competitors from dislodging the Trust’s project. The Trust focuses on markets in which projects can be developed and built quickly and can be standardized as to their design, equipment and construction. By following this strategy, the Trust seeks to take advantage of attractive market opportunities while streamlining the development process and diversifying across a number of projects in order to contain the exposure of the Trust to the risks inherent in such projects. As of December 31, 2005, all of the Trust’s projects are owned through investment vehicles that the Trust co-owns with certain affiliated investment Trusts or are managed by the Managing Shareholder. While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. Projects and Properties The following table is a summary of the Trust’s investment portfolio as of December 31, 2005 detailing the nature of the business, the portion of the investment owned by the Trust and the number of projects in each investment. Company No. of Sites Trust Interest Leased/ Owned1 Purpose Structure2 Ridgewood Providence3 1 location 64.3% Leased ElectricityGeneration Steel building/ concrete slab Ridgewood Pump Services4 20 locations 100% Owned Irrigation Service Engines Engines Indeck Maine5 2 locations 25% Owned Electricity Generation Industrial compound Maine Hydro6 14 locations 50% Owned Hydroelectric Generation Integral to river dams 1 Refers to the locations on which the Trust’s projects are located and not the projects themselves. 2 Describes the type of structure in which the projects of the Trust are housed. 3 Co-owned with Ridgewood Electric Power Trust III (“Trust III”). The facility is located in Rhode Island. 4 Assets of Ridgewood Pump Services were sold in January 2006. 5 Co-owned with Ridgewood Electric Power Trust V (“Trust V”) (25%) and Indeck Energy Services LLC, an unaffiliated entity (50%). Both plants are located in northeastern Maine. 6 Co-owned with Trust V. All sites are located in Maine. 5 Table of Contents Ridgewood Providence Ridgewood Providence Power Partners, L.P. (“Ridgewood Providence”) was formed in February 1996 as a Delaware limited partnership and in April 1996, Ridgewood Providence purchased substantially all of the net assets of Northeastern Landfill Power Joint Venture for $20 million and the assumption of $5.4 million of debt. The assets acquired included a 13.8MW electrical generating station and associated gas treatment system, located at the Central Landfill in Johnston, Rhode Island. Ridgewood Providence includes nine reciprocating engine/generator sets, which are fueled by methane gas produced by, and collected from, the landfill. Ridgewood Providence has been operating on the site since 1990 and the net electricity generated is sold to New England Power Service Company (“NEP”) under a long-term electricity sales contract. The contract expires in 2020 but becomes a market-rate contract in 2010. The plant is operated and maintained by RPM, on an at-cost basis. Ridgewood Providence occupies the site and uses the gas from the landfill under the terms of an agreement with the Rhode Island Resource Recovery Corporation (“RIRRC”), a Rhode Island state agency that owns the landfill. Ridgewood Providence subleases a portion of its rights to the landfill gas to Central Gas Limited Partnership (“CGLP”). CGLP operates and maintains a portion of the landfill gas collection system and sells the collected gas to Ridgewood Providence. Ridgewood Providence pays a royalty to RIRRC that is based on its revenue and pays CGLP on a per kilowatt basis. The Ridgewood Providence project qualifies for renewable energy incentives in Massachusetts and Connecticut and a portion of the benefits of these incentives are eligible to be sold to a power marketer under an agreement that continues through 2009. In December 2002, the Managing Shareholder of the Trust formed Ridgewood Rhode Island Generation LLC (“RRIG”), for the purpose of utilizing the supply of gas from the landfill that is in excess of the quantity that could be used by Ridgewood Providence. The project owned by RRIG reached full operation in October 2005 and has a capacity of 8.5MW. RRIG has rights to gas from the landfill for the purpose of operating the RRIG project. Other than the gas rights granted to RRIG, there is no commercial relationship between RRIG and Ridgewood Providence. The landfill generates significantly more gas than can be utilized by the combined projects of Ridgewood Providence and RRIG. Ridgewood Providence and the Trust, along with Trust III and RRIG, are evaluating expanding the generation facilities at the site. If such expansion were to occur, the Trust may make an additional investment in Ridgewood Providence. Ridgewood Pump Services Ridgewood Pump Services IV Partners, L.P. ("Ridgewood Pump Services") was formed in 1995. Ridgewood Pump Services purchased a package of irrigation service engines (the “Pumping Project") located in Ventura County, California. The purchase price was approximately $354,000 and from 1996 to 1998, the Trust bought additional engines from unaffiliated sellers. The Trust's total investment in the Pumping Project was approximately $877,000. RPM operates and manages the Pumping Project. Prior to the Trust’s acquisition, the Pumping Project had been operating since 1992 and had 20 natural-gas-fired reciprocating engines with a maximum rated equivalent capacity of 2.4MW, providing power for irrigation wells furnishing water for citrus orchards. The power was purchased by local farmers and farmers' co-operatives pursuant to electric services contracts. The revenue generated from the Pumping Project was not material to the Trust’s operating results and in January 2006, the assets of the Pumping Project were sold for $1. Indeck On June 11, 1997, the Trust and Trust V (collectively the “Ridgewood Indeck Investors”) purchased, through capital contributions totaling $14.2 million, equal portions in a preferred membership interest in Indeck Maine Energy, L.L.C., an Illinois limited liability company (“Indeck Maine”) that owns two electric power generating stations fueled by clean wood biomass at West Enfield, Maine and Jonesboro, Maine. Indeck, an entity unaffiliated with the Trust, owns the remaining membership interest in Indeck Maine and was the seller in the June, 1997 transaction. Ridgewood Indeck Investors have a preferred membership interest entitling them to receive all net cash flow from operations each year until they receive an 18% annual cumulative return on their capital contributions to Indeck Maine. From January, 1998 through June, 2005, Ridgewood Indeck Investors in Indeck Maine loaned approximately $8.2 million in total to Indeck Maine, in proportion to their ownership interests. Each of the Indeck Maine projects has a capacity of 24.5MW and each uses a steam turbine to generate electricity. The plants were commissioned in November, 1986 and use wood chips, bark, tree limbs and tops and other forest-related biomass as fuel. The Indeck Maine projects are members of the New England Power Pool (“NEPOOL”) and have historically sold their output to the ISO New England (a regional transmission organization serving the New England states). In 2007, Indeck Maine was awarded a six-month contract to supply electricity to a specified segment of the Maine electricity consumers market. It is anticipated that approximately 50% of the output of the plants during the period of the contract will be sold and delivered pursuant to this award. Indeck Maine and several of its affiliates have an agreement with a power marketer for which they are committed to sell Renewable Portfolio Standard Attributes (“RPS Attributes”) derived from their electric generation. The agreement provides such power marketer with six separate annual options to purchase such attributes from 2004 through 2009 at fixed prices, as defined. If Indeck Maine and its affiliates fail to supply the required number of attributes, penalties may be imposed. In accordance with the terms of the agreement, if the power marketer elects to exercise an annual option and Indeck Maine and its affiliates produce no attributes for such option year, Indeck Maine and its affiliates face a maximum penalty, which is adjusted annually for the change in the consumer price index, among other things, of approximately $3,283,000, measured using current factors, for that option year and any other year in which an option has been exercised and no attributes have been produced. Pursuant to the agreement, Indeck Maine is liable for 70% of the total penalty, but may be liable up to 100% in the event of a default of its affiliates. 6 Table of Contents The plants are operated and maintained by RPM, on an at-cost basis and their output qualifies for section 45 federal tax credits. The federal tax credit eligibility of the projects is expected to continue until the fourth quarter of 2009. Maine Hydro In 1996, the Trust and Trust V formed Ridgewood Maine Hydro Partners, L.P. (“Maine Hydro”) for the purpose of acquiring a portfolio of hydroelectric facilities from CHI Energy, Inc. The Trust and Trust V own equal interests in Maine Hydro. On December 23, 1996, Maine Hydro acquired 14 hydroelectric projects located in Maine from CHI Energy, Inc. for $13.4 million. The projects acquired have a combined 11.3MW of generating capacity and are operated under contract by RPM on an at-cost basis. The acquired projects were commissioned between 1980 and 1987. Since before the time of the acquisition by Maine Hydro, the electricity generated by the Maine Hydro projects has been sold under long-term electricity sales contracts with either Central Maine Power or Bangor Hydro-Electric Company. Eleven of the purchase agreements expire at the end of 2008 and one each expires in 2007, 2014 and 2017. When the contracts expire, it is anticipated that the affected projects will sell their output on the wholesale power market. Significant Customers and Supplier During 2005, 2004 and 2003, the Trust’s two largest customers, NEP and Select Energy, accounted for 81.8%, 81.2% and 93.5%, respectively, of total revenues. During 2005, 2004 and 2003, the Trust purchased 100% of its gas from one supplier, CGLP. Business Segments Power generation is the only business segment within which the Trust manages and evaluates its operations. Project Feedstock/Raw Materials The Ridgewood Providence and Indeck projects of the Trust each convert a raw material into a finished product and the arrangements for obtaining these raw materials are a key element in the business of the Trust. The landfill facilities consist of reciprocating engine generator sets that use methane-containing landfill gas as fuel. Each project location owns and operates a network of wells, pipes and fans that collect gas from the landfills as produced through natural anaerobic digestion of the waste. Ridgewood Providence does not own or operate any landfills but has arrangements with site owner/operators which give the projects certain rights, including the right to build the projects, occupy the compounds, operate the gas collection systems and use the gas from the landfills. These agreements, generally referred to as gas agreements, are long-term agreements that typically run for the life or expected life of the gas resource attributable to the landfills and typically include provisions for royalty payments from the projects to the landfill operators as compensation for the granting of these rights. Royalty payments are typically calculated as a percent of revenue. The Trust’s hydroelectric projects are all located on, and are integral parts of, dams on river ways. Most of the projects of the Trust are considered run-of-river, meaning that they generate such electricity as the natural flow of the river will produce with little or no ability to alter its flow rate or store water up-river of the dam. Output of these projects (and hence revenue) is characterized by high degrees of variability and seasonality. The projects do not make payments for throughput water. Competition Power generated from Ridgewood Providence and Maine Hydro is sold pursuant to long-term contracts. Since Indeck Maine has historically sold output in its wholesale markets, competition is focused on wood supplies as the projects compete mostly with non-power generation businesses like paper and lumber companies for forest material. This competition is based on price, consistency of demand and relationships with suppliers. The Indeck Maine projects also compete for this material, in part, by their ability to use clean biomass that is waste-wood in certain other applications. Also, there are geographic limits to this competition because this clean biomass can only be economically transported over relatively short distances. Beginning in 2006, Indeck Maine has attempted to compete in the market to deliver electricity to final customers through supply auctions. Success in such auctions is based largely on price, reliability and financial strength but success can bring higher prices to the Indeck Maine projects than are available in the wholesale market. 7 Table of Contents Seasonality/Weather Effects Ground conditions in the tree harvesting areas that Indeck Maine projects look to for fuel can have a considerable impact on the price, quality and availability of that fuel. During periods of spring and fall rains and during periods of spring thaw, fuel suppliers may not have suitable access to tree-harvesting areas for the purpose of bringing fuel out of those areas. Also, fuel collected during these times tends to have a higher moisture content which reduces its value as a fuel. The prices received by Indeck Maine for its electricity output follow season demand trends so that prices tend to be lower in the moderate spring and fall and higher in the winter and summer as demand for heating and cooling, respectively, increase and drive up prices. The output of the Trust’s hydroelectric projects is affected by seasonal weather patterns including rainfall and snowpack runoff. These factors tend to concentrate the output of these projects in the spring and fall with little or no output in the winter and summer months. Management of these sites takes advantage of these patterns to perform maintenance during periods of low output. Because river flows are the dominant factor in determining the output of the hydroelectric projects, output can vary widely from year-to-year based on amounts of rain and snowfall. The Maine Hydro projects are "run-of-river" facilities meaning that they have little or no ability to store water for the purpose of leveling or increasing the amount of electricity generation. Government Incentives and Regulation Certain of the projects of the Trust qualify for incentives because of their location or their use of renewable fuels. In 1997, Massachusetts enacted the Electric Restructuring Act of 1997 (the “Restructuring Act”). Among other things, the Restructuring Act requires that all retail electricity suppliers in Massachusetts (i.e., those entities supplying electric energy to retail end-use customers in Massachusetts) purchase a minimum percentage of their electricity supplies from qualified new renewable generation units powered by one of several renewable fuels, such as solar, biomass or landfill. Beginning in 2003, each such retail supplier must obtain at least one (1%) percent of its supply from qualified new renewable generation units. Each year thereafter, the requirement increases one-half of one percentage point until 2009, when the requirement equals four (4%) percent of each retail supplier’s sales in that year. Subsequent to 2009, the increase in the percentage requirement will be determined and set by the Massachusetts Division of Energy Resources (“DOER”). On July 8, 2002, Indeck Maine received a “Statement of Qualification” from the DOER pursuant to the renewable portfolio standards (“RPS”) adopted by Massachusetts. Since Indeck Maine has been qualified, it has sold to retail electric suppliers the RPS Attributes associated with its electrical energy. Retail electric suppliers need to purchase RPS Attributes associated with renewable energy and not necessarily the energy itself. Thus, electrical energy and RPS Attributes are separable products and need not be sold or purchased as a bundled product. Retail electric suppliers in Massachusetts will then use the purchase of such RPS Attributes to demonstrate compliance with the Restructuring Act and RPS regulations. The hydroelectric projects operate under the terms of the Federal Energy Regulatory Commission (“FERC”) licenses issued to them. Even though these projects have no employees, they are affected by general employment regulations in the jurisdictions of its facilities through the RPM operations and maintenance agreements. The Trust considers these regulations to be routine and does not consider the cost of compliance to be material. Financing Arrangements While the Trust has used debt to finance certain of the acquisitions and the operation of certain of its investments, the Trust has not had any outstanding debt since December 31, 2004. Insurance The Trust has in place, either directly or through investee companies, insurance typical for activities such as those conducted by the Trust. These policies include,property and casualty, business interruption and workman’s compensation insurance whichthe Trust believes to be appropriate. Certain of the insurance carried by the Trust are required by the lenders of certaininvestee companies. 8 Table of Contents Employees The Trust does not have employees. The activities of the Trust are performed either by employees of the Managing Shareholder, its affiliates or those of the specific investments of the Trust. Offices The principal office of the Trust and the Managing Shareholder is 1314 King Street, Wilmington, Delaware, 19801 and its phone number is 302-888-7444. The Managing Shareholder also maintains offices at 947 Linwood Avenue, Ridgewood, New Jersey, 07450 and a phone number of 201-447-9000. Available Information The Trust’s shares are registered under Section 12(g) of the Exchange Act. The Trust must therefore comply with, among other things, the periodic reporting requirements of Section 13(a) of the Exchange Act. As a result, the Trust prepares and files annual reports with the SEC on Form 10-K, quarterly reports on Form 10-Q and, from time to time, current reports on Form 8-K. Moreover, the Managing Shareholder maintains a website at http://www.ridgewoodpower.com that contains important information about the Managing Shareholder, including biographies of key management personnel, as well as information about the investments made by the Trust and the other investment programs managed by the Managing Shareholder. Where You Can Get More Information The Trust files annual, quarterly and current reports and certain other information with the SEC. Persons may read and copy any documents the Trust files at the SEC’s public reference room at treet, NE, Washington D.C. 20549. You may obtain information on the operation at the public reference room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. A copy of any such filings will be provided free of charge to any shareholder upon written request to the Managing Shareholder at its business address - 947 Linwood Avenue, Ridgewood, New Jersey 07450, ATTN: General Counsel. Reports to Shareholders The Trust does not anticipate providing annual reports to shareholders but will make available upon request copies of the Trust’s periodic reports to the SEC on Form 10-K and on Form 10-Q. ITEM 1A. RISK FACTORS In addition to the other information set forth elsewhere in this report, you should carefully consider the following factors when evaluating the Trust: RISKS INHERENT IN THE BUSINESSES OF THE TRUST The Trust has material weaknesses and significant deficiencies in its internal control over financial reporting. Material weaknesses and significant deficiencies in internal control over financial reporting have been identified in connection with the Trust’s audits. These weaknesses primarily relate to the Trust’s inability to complete its reporting obligations on a timely basis as a result of deficient controls and procedures over financial reporting. See Item 9A. “Controls and Procedures” in this report. The inability of the Trust to timely report its results could impact the ability of an investor to adequately understand its investment, restrict the Trust’s ability to conduct its activities and subject the Trust to fines and penalties. 9 Table of Contents The Trust’s landfill methane business depends on the production of landfill methane from the landfill sites on which they operate and access to that gas production. The electricity production of the Ridgewood Providence project is typically limited by the available amount of landfill methane gas used as fuel by the project. A number of factors influence the amount of landfill methane gas produced by a landfill site including the quantity and makeup of the waste deposited into the site by the landfill operator, the manner and sequence of the waste deposition, the non-waste materials used to support the landfill structure and the amount of liquid in the landfill. A number of factors also influence the ability of the Trust’s personnel to gain access to gas that is being produced by a landfill including the land filling strategy and practices of the landfill site operator. To the extent that these factors limit the production of landfill methane gas or the ability of the project to collect and use that gas, Ridgewood Providence may not achieve profitable output levels. The Trust’s biomass business can be affected by factors including weather and business conditions in other industries. Greater than normal amounts of rain or snowfall, while benefiting hydroelectric projects of the Trust, could adversely affect the ability of suppliers to provide wood fuel to the Indeck Maine projects, which could result in increased supply costs. Conversely, moderate weather could adversely affect the prices Indeck Maine receives for its electricity generation. As a result, the projects could have to reduce production, or alternatively, suspend its operations. Changes in conditions of the paper, lumber or other wood-products industries in the area of the plants could increase competition for the material used by the Indeck Maine projects for fuel. Such a circumstance could adversely impact operations of the projects by reducing availability of fuel to the plants or by increasing the cost of fuel. The Trust’s hydroelectric business can be affected by adverse weather conditions. The Trust’s hydroelectric generation projects rely on rainfall and snowfall to provide water flow for electricity production. Rainfall and snowfall vary from year-to-year and an extended period of below-normal rainfall and/or snowfall would significantly reduce electricity revenue. Each project is entirely dependent on the water flow through where it is located. Certain of the Trust’s projects sell all or a portion of their electricity output at open market prices and could be adversely affected should prices fall substantially. Portions of the Trust’s revenues come from open market pricing and the reliance on this pricing will be increasing over the next few years. Should the price of electricity fall substantially, the Trust would be adversely affected and it is possible that the projects affected could not be operated profitably. The operations of the Trust have limited capital, limited access to new capital and have obligations to third parties for borrowed money. The Trust’s investments, but not the Trust itself, have in the past utilized debt financing. Debt financing could increase the variability of results and could increase the financial risk of the Trust. In such cases, the rights of the Trust to the cash flow of the projects would typically be subordinated to the obligations of the projects under the debt facilities, which could limit the Trust’s ability to receive cash distributions from its investments. The operations of the Trust may experience competitive price pressure and competition for project development opportunities. Competition for new project opportunities is based largely on price, service and reliability. While it is difficult to displace the existing projects of the Trust from their customers, competition exists for new projects and this competition may, in some circumstances, drive down the prices of the products and services offered by the Trust’s projects or drive up the costs of its feedstock resources. The projects of the Trust depend on the near-continuous operation of their equipment. Should the productivity of some or all of this equipment be compromised or should the equipment fail altogether, the Trust would be adversely affected. The Trust may also experience difficulty in hiring qualified operating personnel. The primary equipment of the Trust includes mechanical fuel handling systems, circulating fluidized bed boilers, turbine generator sets, reciprocating engine generator sets and hydroelectric generating equipment. This equipment is subject to mechanical failure that the Trust may not be able to predict and that can render specific projects inoperable for considerable periods of time. This risk also extends to failures of the electricity grid near the Trust’s projects that could prevent the affected project or projects from delivering its electricity. In addition, the Trust may experience price increases for, or difficulty in obtaining, spare parts for its projects and in identifying and hiring personnel qualified to operate, maintain and repair the specialized equipment that make up parts of its projects. 10 Table of Contents The projects of the Trust are subject to regulatory changes (including changes in environmental regulations) that could significantly reduce revenues or increase expenses of the Trust. This area of risk is inherently difficult to predict but could include matters such as the owners of dams or hydroelectric generators to provide for fish passages either upstream or downstream of the dams that affect Maine Hydro. Such changes could increase costs at affected projects or prevent certain projects from operating. The Indeck Maine and Ridgewood Providence projects derive a significant portion of their income from renewable energy incentive programs sponsored by state governments. Should states reduce, eliminate or change the compliance requirements for these programs such changes could have a materially adverse impact on the financial performance of the Trust’s investment in the Ridgewood Providence and theIndeck Maine projects. The Trust or the Managing Shareholder may become involved in litigation. The Trust faces an inherent business risk of exposure to various types of claims and lawsuits that may arise in the ordinary course of business. Although it is not possible to predict the timing, nature or outcome of such claims or lawsuits should they arise, we believe the chances that any claims or lawsuits arising and resulting, individually or in the aggregate, in a material impact on the Trust to be remote. However, the Trust could in the future incur judgments or enter into settlements of lawsuits and claims that could have a material adverse effect on the results of the Trust. In addition, while the Trust maintains insurance coverage with respect to certain claims, the Trust may not be able to obtain such insurance on acceptable terms in the future, if at all, and any such insurance may not provide adequate coverage against any such claims. RISKS RELATED TO THE NATURE OF THE TRUST’S SHARES The Trust’s shares have severe restrictions on transferability and liquidity and shareholders are required to hold the shares indefinitely. The Trust’s shares are illiquid investments. There is currently no market for these shares and one is not likely to develop. Because there may be only a limited number of persons who purchase shares and because there are significant restrictions on the transferability of such shares under the Trust’s Declaration of Trust and under applicable federal and state securities laws, it is expected that no public market will develop. Moreover, neither the Trust nor the Managing Shareholder will provide any market for the shares. Shareholders are generally prohibited from selling or transferring their shares except in the circumstances permitted under the Declaration of Trust and applicable law, and all such sales or transfers require the Trust’s consent, which it may withhold at its sole discretion. Accordingly, shareholders have no assurance that an investment can be transferred and must be prepared to bear the economic risk of the investment indefinitely. Shareholders are not permitted to participate in the Trust’s management or operations and must rely exclusively on the Managing Shareholder. Shareholders have no right, power or authority to participate in the Trust’s management or decision making or in the management of the Trust’s projects. The Managing Shareholder has the exclusive right to manage, control and operate the Trust’s affairs and business and to make all decisions relating to its operation. The Trust’s assets are generally illiquid and any disposition of Trust assets is at the discretion of the Managing Shareholder. The Trust’s interest in projects is illiquid. However, if the Trust were to attempt to sell any such interest, a successful sale would depend upon, among other things, the operating history and prospects for the project or interest being sold, the number of potential purchasers and the economics of any bids made by them. The Managing Shareholder has full discretion to determine whether any project, or any partial interest, should be sold and the terms and conditions under which such project would be sold. Consequently, shareholderswill depend on the Managing Shareholder for the decision to sell all or a portion of an asset, or retain it, for the benefit of the shareholders and for negotiating and completing the sale transaction. The Trust indemnifies its officers, as well as the Managing Shareholder and its employees, for certain actions taken on its behalf. Therefore, the Trust has limited recourse relative to these actions. The Declaration of Trust provides that the Trust’s officers and agents, the Managing Shareholder, the affiliates of the Managing Shareholder and their respective directors, officers and agents when acting on behalf of the Managing Shareholder or its affiliates on the Trust’s behalf, will be indemnified and held harmless by the shareholders from any and all claims rising out of the Trust’s management, except for claims arising out of bad faith, gross negligence or willful misconduct or a breach of the Declaration of Trust. Therefore, the Trust may have difficulty sustaining an action against the Managing Shareholder, or its affiliates and their officers based on breach of fiduciary responsibility or other obligations to the shareholders. 11 Table of Contents The Managing Shareholder is entitled to receive a management fee regardless of the Trust’s profitability and also receivescash distributions. The Managing Shareholder is entitled to receive an annual management fee from the Trust regardless of whether the Trust is profitable in that year. The annual fee, payable monthly, is equal to 3% of the Trust's prior year net asset value. In addition to its annual management fee, the Managing Shareholder, as compensation for its management services, will receive 20% of the Trust’s cash distributions to shareholders upon the shareholders having received a certain minimum level of distributions as set out in the Declaration of Trust, even though the Managing Shareholder has not contributed any cash to the Trust. Accordingly, shareholders contribute all of the cash utilized for the Trust’s investments and activities. If the Trust’s projects are unsuccessful, the shareholders may lose 100% of their investment while the Managing Shareholder will not suffer any investment losses because it did not contribute any capital. None of the compensation to be received by the Managing Shareholder has been derived as a result of arm’s length negotiations. Cash distributions are not guaranteed and may be less than anticipated or estimated. Distributions depend primarily on available cash from project operations. At times, distributions have been delayed to repay the principal and interest on project or Trust borrowings, if any, or to the Trust’s other costs. The Trust’s taxable income will be taxable to the shareholders in the year earned, even if cash is not distributed. Because the Managing Shareholder manages other electricity generation and infrastructure trusts, it may have conflicts of interest in its management of the Trust’s operations. Shareholders will not be involved in the management of the Trust’s operations. Accordingly, they must rely on the Managing Shareholder’s judgment in such matters. Inherent with the exercise of its judgment, the Managing Shareholder will be faced with conflicts of interest. While neither the Trust nor the Managing Shareholder have specific procedures in place in the event of any such conflicting responsibilities, the Managing Shareholder recognizes that it has fiduciary duties to the Trust in connection with its position and responsibilities as Managing Shareholder and it intends to abide by such fiduciary responsibilities in performing its duties. Therefore, the Managing Shareholder and its affiliates will attempt, in good faith, to resolve all conflicts of interest in a fair and equitable manner with respect to all parties affected by any such conflicts of interest. However, the Managing Shareholder is not liable to the Trust for how conflicts of interest are resolved unless it has acted in bad faith, or engaged in gross negligence or willful misconduct. TAX RISKS ASSOCIATED WITH AN INVESTMENT IN SHARES The Trust is organized as a Delaware trust and the Managing Shareholder has qualified the Trust as a partnership for federal tax purposes. The principal tax risks to shareholders are that: · The Trust may recognize income taxable to the shareholders but may not distribute enough cash to cover the income taxes owed by shareholders on the Trust’s taxable income. · The allocation of Trust items of income, gain, loss, and deduction may not be recognized for federal income tax purposes. · All or a portion of the Trust’s expenses could be considered either investment expenses (which would be deductible by a shareholder only to the extent the aggregate of such expenses exceeded 2% of such shareholder’s adjusted gross income) or as nondeductible items that must be capitalized. · All or a substantial portion of the Trust’s income could be deemed to constitute unrelated business taxable income, such that tax-exempt shareholders could be subject to tax on their respective portions of such income. · If any Trust income is deemed to be unrelated business taxable income, a shareholder that is a charitable remainder trust could have all of its income from any source deemed to be taxable. 12 Table of Contents · All or a portion of the losses, if any, allocated to the shareholders will be passive losses and thus deductible by the shareholder only to the extent of passive income. · The shareholders could have capital losses in excess of the amount that is allowable as a deduction in a particular year. Although the Trust has obtained an opinion of counsel regarding the matters described in the preceding paragraph, it will not obtain a ruling from the IRS as to any aspect of the Trust’s tax status. The tax consequences of investing in the Trust could be altered at any time by legislative, judicial, or administrative action. If the IRS audits the Trust, it could require investors to amend or adjust their tax returns or result in an audit of their tax. The IRS may audit the Trust’s tax returns. Any audit issues will be resolved at the Trust level by the Managing Shareholder. If adjustments are made by the IRS, corresponding adjustments will be required to be made to the federal income tax returns of the shareholders, which may require payment of additional taxes, interest, and penalties. An audit of the Trust’s tax return may result in the examination and audit of a shareholder’s return that otherwise might not have occurred, and such audit may result in adjustments to items in the shareholder’s return that are unrelated to the Trust’s operations. Each shareholder bears the expenses associated with an audit of that shareholder’s return. In the event that an audit of the Trust by the IRS results in adjustments to the tax liability of a shareholder, such shareholder will be subject to interest on the underpayment and may be subject to substantial penalties. The tax treatment of the Trust can not be guaranteed for the life of the Trust. Changes in laws or regulations may adversely affect any such tax treatment. Deductions, credits or other tax consequences may not be available to shareholders. Legislative or administrative changes or court decisions could be forthcoming which would significantly change the statements herein. In some instances, these changes could have substantial effect on the tax aspects of the Trust. Any future legislative changes may or may not be retroactive with respect to transactions prior to the effective date of such changes. Bills have been introduced in Congress in the past and may be introduced in the future which, if enacted, would adversely affect some of the tax consequences of the Trust. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Information regarding the Trust’s properties is contained in Item 1. “Business”, under the heading “Projects and Properties”. ITEM 3.LEGAL PROCEEDINGS On August 16, 2006, the Trust and several affiliated entities, including the Managing Shareholder, filed a lawsuit against the former independent registered public accounting firm for the Trust and several affiliated entities, Perelson Weiner LLP (“Perelson Weiner”), in New Jersey Superior Court. The suit alleged professional malpractice and breach of contract in connection with audit and accounting services performed for the Trust and the other plaintiffs by Perelson Weiner. On October 20, 2006, Perelson Weiner filed a counterclaim against the Trust and the other plaintiffs, alleging breach of contract due to unpaid invoices in the total amount of approximately $1,188,000. Discovery is ongoing and no trial date has been set. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 13 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SECURITY HOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There has never been an established public trading market for the Trust’s Investor Shares. Holders As of September 30, 2007 and December 31, 2005, 2004 and 2003, there were 1,048, 1,050, 1,052 and 1,048 holders of Investor Shares, respectively. Dividends Trust distributions for the three years ended December 31, 2005 were as follows (in thousands, except per share data): 2005 2004 2003 Distributions to Investors $ 1,307 $ 1,452 $ 1,430 Distributions per Investor Share 2,500 3,000 3,000 Distributions to Managing Shareholder 13 14 15 ITEM 6.SELECTED FINANCIAL DATA The following selected consolidated financial data should be read in conjunction with the Trust’s consolidated financial statements and related notes and Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this Form 10-K. The consolidated statement of operations data for the years ended December 31, 2005, 2004 and 2003 and the consolidated balance sheet data as of December 31, 2005, 2004 and 2003, are derived from audited financial statements included in this Form 10-K. The consolidated statement of operations data for the years ended December 31, 2002 and 2001 and the consolidated balance sheet data as of December 31, 2002 and 2001 are derived from audited consolidated financial statements that have not been restated, and as a result, may not be comparable to subsequent periods. For further discussion, see Note 2 to the Trust’s Consolidated Financial Statements included in this Form 10-K. December 31, (in thousands, except per share data) 2005 2004 2003 2002 2001 (Restated) Consolidated Statement of Operations Data (1): Revenues $ 12,261 $ 12,727 $ 9,105 $ 8,028 $ 8,102 Net income (loss) 4,216 448 (1,314 ) (1,374 ) (1,964 ) Net income (loss) per Investor Share 8,752 677 (2,728 ) (2,853 ) (4,077 ) Consolidated Balance Sheet Data: Plant and equipment, net 9,351 10,234 11,029 11,305 12,116 Total assets 24,404 22,054 24,554 27,633 30,383 Long-term debt (less current portion) - - - 867 1,822 Minority interest 4,632 5,070 5,489 5,717 5,478 Shareholders' equity 17,838 14,887 15,853 18,960 20,815 14 Table of Contents (1) Increase in 2004 revenues was a result of Ridgewood Providence becoming qualified to sell to retail electric suppliers the RPS Attributes associated with its electrical energy in the states of Massachusetts and Connecticut. Quarterly financial information is derived from unaudited financial data, which, in the opinion of management, reflects all adjustments, which are necessary to present fairly the results for such interim periods. It is suggested that the quarterly financial data be read in conjunction with the financial statements and the notes thereto included in this Form 10-K. Nine months ended September 30, Three months ended September 30, (in thousands, except per share data) 2005 2004 2003 2005 2004 2003 (Restated) (Restated) (Restated) (Restated) Consolidated Statement of Operations Data: Revenues $ 9,073 $ 9,535 $ 6,534 $ 2,996 $ 3,114 $ 2,124 Net income (loss) 2,675 418 (137 ) 1,715 271 (660 ) Net income (loss) per Investor Share 5,553 623 (284 ) 3,560 558 (1,370 ) September 30, (in thousands) 2005 2004 2003 Consolidated Balance Sheet Data: (Restated) (Restated) Plant and equipment, net $ 9,645 $ 10,476 $ 11,393 Total assets 24,064 23,693 25,953 Long-term debt (less current portion) - - 90 Minority interest 5,482 5,199 5,472 Shareholders' equity 17,080 15,308 17,482 Six months ended June 30, Three months ended June 30, (in thousands, except per share data) 2005 2004 2003 2005 2004 2003 Consolidated Statement of Operations Data: (Restated) (Restated) (Restated) (Restated) Revenues $ 6,077 $ 6,421 $ 4,410 $ 2,960 $ 3,191 $ 2,037 Net income 960 147 523 857 400 623 Net income per Investor Share 1,993 65 1,086 1,779 590 1,293 June 30, (in thousands) 2005 2004 2003 Consolidated Balance Sheet Data: (Restated) (Restated) Plant and equipment, net $ 9,841 $ 10,672 $ 11,608 Total assets 21,965 24,323 27,324 Long-term debt (less current portion) - - 361 Minority interest 5,203 6,013 5,872 Shareholders' equity 15,365 15,518 18,383 15 Table of Contents Three months ended March 31, (in thousands, except per share data) 2005 2004 2003 Consolidated Statement of Operations Data: (Restated) (Restated) Revenues $ 3,117 $ 3,230 $ 2,373 Net income (loss) 103 (253 ) (100 ) Net income (loss) per Investor Share 214 (525 ) (208 ) March 31, (in thousands) 2005 2004 2003 Consolidated Balance Sheet Data: (Restated) (Restated) Plant and equipment, net $ 10,037 $ 10,841 $ 11,819 Total assets 21,871 23,234 26,844 Long-term debt (less current portion) - - 614 Minority interest 5,412 5,770 5,801 Shareholders' equity 14,508 15,359 18,241 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Trust’s Consolidated Financial Statements and Notes which appear elsewhere in this Annual Report on Form10-K. This discussion contains forward-looking statements that involve risks, uncertainties and assumptions. The Trust’s actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth in PartI, Item1A. “Risk Factors” and elsewhere in this Annual Report on Form10-K. Restatement of Financial Statements As previously disclosed in its Form 8-K filed with the SEC on October 10, 2007, the consolidated financial statements of the Trust included in the Trust’s Quarterly Reports on Form 10-Q and the Trust’s Annual Report on Form 10-K for each of the periods beginning with the three-month period ended March 31, 2003 and continuing through the three and nine-month periods ended September 30, 2004 previously filed by the Trust with the SEC should no longer be relied upon and that those financial statements should be restated to conform to generally accepted accounting principles. The determination to restate these financial statements and selected financial data was made by the Trust and the Managing Shareholder of the Trust, as a result of the identification of errors including, the accounting for professional service fees, accounting for asset impairments, accounting for accrued royalty fees, improper recording of depreciation expense and changing the amount of earnings reported from equity investments due to restatements of the investments’ financial statements. Accordingly, this Annual Report on Form 10-K contains restated financial statements for the periods mentioned above. Overview The Trust is a Delaware trust formed on September 8, 1994 to primarily make investments in projects and businesses in the energy and infrastructure sectors. Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”), a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. The Trust has focused primarily on small-scale electricity generation projects using renewable sources of fuel. These projects allow the Trust to develop secure long-term positions in attractive specialty markets for products and services provided by its projects and companies. While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. 16 Table of Contents As of December 31, 2005, the projects in which the Trust had investments were located in the United States. As of that date, the Trust had investments in landfill gas-fired electric generating projects with total capacity of 13.8MW, in irrigation service engines with total capacity of 2.4 MW, in biomass-fueled electricity generating projects with total generating capacity of 49MW and in hydroelectric generating projects with total capacity of 11.3MW. The Trust’s accompanying consolidated financial statements include the financial statements of Ridgewood Providence and Ridgewood Pump Services. The Trust’s consolidated financial statements also include the Trust’s 25% interest in Indeck Maine and its 50% interest in Maine Hydro which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of these investments. The Trust owns a 64.3% interest in Ridgewood Providence and the remaining 35.7% minority interest is owned by Trust III. The interests of Trust III are presented as minority interest in the consolidated financial statements of the Trust. Critical Accounting Policies and Estimates The discussion and analysis of the Trust’s financial condition and results of operations are based upon the Trust’s consolidated financial statements, which have been prepared in conformity with accounting principles generally accepted in the United States of America. In preparing these financial statements, the Trust is required to make certain estimates, judgments and assumptions. These estimates, judgments and assumptions affect the reported amounts of the Trust’s assets and liabilities, including the disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of the Trust’s revenues and expenses during the periods presented. The Trust evaluates these estimates and assumptions on an ongoing basis. The Trust bases its estimates and assumptions on historical experience and on various other factors that the Trust believes to be reasonable at the time the estimates and assumptions are made. However, future events and their effects cannot be predicted with absolute certainty. Therefore, the determination of estimates requires the exercise of judgment. Actual results may differ from these estimates and assumptions under different circumstances or conditions, and such differences may be material to the financial statements. The Trust believes the following critical accounting policies affect the more significant estimates and judgments in the preparation of the Trust’s consolidated financial statements. Revenue Recognition Power generation revenue is recorded in the month of delivery, based on the estimated volumes sold to customers at rates stipulated in the electric power sales contract. Adjustments are made to reflect actual volumes delivered when the actual volumetric information subsequently becomes available. Final billings do not vary significantly from estimates. Renewable attribute revenue is derived from the sale of the RPS Attributes. Qualified renewable electric generation facilities produce RPS Attributes when they generate electricity. Renewable attribute revenue is recorded in the month in which the RPS Attributes are produced as Ridgewood Providence has substantially completed its obligations for entitled benefits, represented by the underlying generation of power within specific environmental requirements. Sublease revenue is recorded monthly in accordance with the terms of the sublease agreement. Accounts Receivable Accounts receivable are recorded at invoice price in the period the related revenues are earned, and do not bear interest. No allowance for bad debt expense was provided based upon historical write-off experience, evaluation of customer credit condition and the general economic status of the customers. Plant and Equipment Plant and equipment, consisting principally of electrical generating equipment, is stated at cost less accumulated depreciation. Renewals and betterments that increase the useful lives of the assets are capitalized. Repair and maintenance expenditures are expensed as incurred. Upon retirement or disposal of assets, the cost and related accumulated depreciation are removed from the consolidated balance sheets. The difference, if any, between the net asset value and any proceeds from such retirement or disposal is recorded as a gain or loss in the statement of operations. Depreciation is recorded using the straight-line method over the useful lives of the assets, which ranges from 5 to 20 years. 17 Table of Contents Impairment of Intangibles and Long-Lived Assets The Trust evaluates intangible assets and long-lived assets, such as plant and equipment, when events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. The determination of whether impairment has occurred is made by comparing the carrying value of an asset to the estimated undiscounted cash flows attributable to that asset. If impairment has occurred, the impairment loss recognized is the amount by which the carrying value exceeds the estimated fair value of the asset, which is based on the estimated future cash flows discounted at the estimated cost of capital. The analysis requires estimates of the amount and timing of projected cash flows and, where applicable, judgments associated with, among other factors, the appropriate discount rate. Such estimates are critical in determining whether any impairment charge should be recorded and the amount of such charge if an impairment loss is deemed to be necessary. Income taxes No provision is made for income taxes in the Trust’s consolidated financial statements as the income or losses of the Trust are passed through and included in the income tax returns of the individual shareholders of the Trust. Results of Operations and Changes in Financial Condition Year ended December 31, 2005 compared to the year ended December 31, 2004 Revenues decreased by $400,000, or 3.1%, from $12.7 million in 2004 to $12.3 million in 2005. This decrease was primarily due to decreases of $303,000 in power generation revenue and $163,000 in renewable attribute revenue. Production output decreased by 3,078 megawatt hours (“MWh”), or 3%, to 99,577MWh in 2005 as compared to 2004. Cost of revenues of $9.4 million for 2005 was comparable to cost of revenues in 2004. Gross profit decreased by $300,000, or 9.4%, from $3.2 million in 2004 to $2.9 million in 2005. Gross profit margin in 2005 decreased to 23.5% from 25.5% in 2004 primarily due to the decrease in revenues. General and administrative expenses increased by $142,000 from $174,000 in 2004 to $316,000 in 2005.The increase was primarily attributable to higher professional fees. The management fee due to the Managing Shareholder of $447,000 for 2005 was comparable to the 2004 management fee.The management fee was paid to the Managing Shareholder for certain management, administrative and advisory services, office space and other facilities provided to the Trust. Interest income increased by $182,000, from $172,000 in 2004 to $354,000 in 2005, reflecting interest earned on a higher note receivable balance in the 2005 period. In 2005, the Trust recorded equity income of $616,000 from its investment in Maine Hydro compared to $529,000 in 2004.The increase in equity income of $87,000 was primarily due to an increase in revenue resulting from higher production in 2005 compared to 2004, partially offset by an increase in cost of revenues. In addition, 2004 equity income included settlement of a legal complaint with the prior manager of the Maine Hydro projects which resulted in the receipt of $500,000 in damages and the waiver of $405,000 in fees as settlement of past due invoices, allocated equally between the Trust and Trust V. In 2005, the Trust recorded equity income of $2.2 million from its investment in Indeck Maine compared to an equity loss of $1.6 million in 2004.The increase in equity income of $3.8 million was primarily due to an increase in gross profit in 2005 as compared to 2004 as a result of Indeck Maine experiencing increased revenues due to resumption of one of the operations (“Eastport Project”) in May 2004. This increase was partially offset by an increase in interest expense payable on member loans and increased general and administrative expenses. Minority interest in the earnings of subsidiaries decreased $100,000, from earnings of $1.1 million in 2004 to $1 million in 2005.This was due to a decrease in the net earnings of Ridgewood Providence in 2005 as compared to 2004. Total assets at December 31, 2005 were $24.4 million, an increase of $2.3 million from the December 31, 2004 balance of $22.1 million. This increase was primarily due to increases of $2.2 million and $1.3 million in notes receivable and investments, respectively, partially offset by decreases of $883,000 and $604,000 in plant and equipment and intangibles, respectively, primarily due to annual depreciation and amortization of the assets. Total liabilities decreased $600,000 from $7.2 million at December 31, 2004 to $6.6 million at December 31, 2005, primarily due to decreases of $546,000 in due to affiliates and $438,000 in minority interest, partially offset by a $331,000 increase in accounts payable. 18 Table of Contents Year ended December 31, 2004 compared to the year ended December 31, 2003 Revenues increased by $3.6 million, or 39.6%, to $12.7 million in 2004 compared to $9.1 million in 2003. This increase was primarily due to an increase of $3.4 million in renewable attribute revenue from Ridgewood Providence. In addition to its 2003 qualification status in the State of Massachusetts energy market, Ridgewood Providence began to sell its energy in the State of Connecticut energy market as well in the first quarter of 2004. Cost of revenues for 2004 was $9.5 million compared to $7.5 million for 2003, an increase of $2 million, or 26.7%. The increase was primarily due to higher royalty expense of $1.2 million driven by increased revenue at Ridgewood Providence. Additionally, cost of revenues also increased due to increased parts and material expense by $369,000 and headcount expense by $143,000. Gross profit increased by $1.6 million to $3.2 million in 2004 compared to $1.6 million in 2003. Gross profit margin in 2004 increased to 25.5% from 17.9% in 2003 due to the increase in renewable attribute revenue from Ridgewood Providence, partially offset by the increase in cost of revenues. The management fee due to the Managing Shareholder was $476,000 in 2004 compared to $557,000 in 2003. The Trust recorded an impairment of $227,000 in 2003 due to the write-down of the assets of the Pumping Project. The Trust records impairment of plant and equipment when events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. Based on the impairment test performed, the Trust noted a decrease in the estimated future discounted cash flows of the project. For the year ended December 31, 2003, the Trust recorded $160,000 of other operating income received from the settlement of an insurance claim. During the first quarter of 2002, Ridgewood Providence experienced the failure of one of its engines. Ridgewood Providence submitted a claim with its insurance carrier for the replacement of the engine and for lost profits as a result of the business interruption it experienced. Interest income increased $59,000, from $113,000 in 2003 to $172,000 in 2004, reflecting a higher note receivable balance during the 2004 period. Interest expense decreased $92,000, from $159,000 in 2003 to $67,000 in 2004, as a result of Ridgewood Providence paying off the balance of its loan in the first quarter of 2004. In 2004, the Trust recorded equity income of $529,000 from its investment in Maine Hydro compared to an equity loss of $546,000 in 2003.The increase was primarily due to other income recorded for the settlement of a legal complaint with the prior manager of Maine Hydro which resulted in a damage payment and the waiver of certain fees as settlement of past due invoices. In 2004, the Trust recorded an equity loss of $1.6 million from its investment in Indeck Maine compared to $821,000 in 2003.The increase in equity loss was attributable to the increase in repairs and maintenance costs incurred as the result of refurbishing, staffing and restarting the previously idle Eastport plant, partially offset by an increase in revenues due to resumption of the operation of the Eastport Project in May 2004. Minority interest in the earnings of subsidiaries increased $526,000, from earnings of $574,000 in 2003 to $1.1 million in 2004.This was due to an increase in the net earnings of Ridgewood Providence in 2004 as compared to 2003. Total assets at December 31, 2004 were $22.1 million, a decrease of $2.5 million from the December 31, 2003 balance of $24.6 million. This decrease was primarily due to decreases of $1.3 million in investments, $795,000 in plant and equipment, $757,000 of restricted cash and $603,000 in intangibles, partially offset by increases of $443,000 in accounts receivable and $465,000 in notes receivable. Total liabilities decreased $1.5 million from $8.7 million at December 31, 2003 to $7.2 million at December 31, 2004, primarily due to decreases of $867,000 in long-term debt due to the payoff of the loan, $419,000 in minority interest and $390,000 in due to affiliates. 19 Table of Contents Nine months ended September 30, 2005 compared to the nine months ended September 30, 2004 Total revenues decreased $400,000, or 4.2%, from $9.5 million for the nine months ended September 30, 2004 to $9.1 million for the same period in 2005. This decrease was primarily due to decreases of $272,000 in power generation revenue and $188,000 in renewable attribute revenue due to decreased production output from Ridgewood Providence for the period. Production output decreased by 2,002MWh, or 2.6%, to 74,271MWh in 2005 compared to 2004. Cost of revenues for the nine months ended September 30, 2005 was $6.7 million compared to $6.9 million for the same period in 2004. The decrease of $200,000, or 2.9%, was primarily due to a decrease in parts and materials expenses. Gross profit decreased $300,000 to $2.4 million for the nine months ended September 30, 2005 compared to $2.7 million for the same period in 2004. Gross profit margin for the nine months ended September 30, 2005 decreased to 26.1% from 27.8% for the same period in 2004 due to lower revenues from Ridgewood Providence. General and administrative expenses increased by $66,000 to $229,000 for the nine months ended September 30, 2005 from $163,000 for the same period in 2004. The increase was primarily attributable to higher professional fees. The management fee due to the Managing Shareholder was approximately $350,000 for each of the nine months ended September 30, 2005 and 2004. Interest income increased by $144,000 from $94,000 for the nine months ended September 30, 2004 to $238,000 for the same period in 2005, primarily due to a higher note receivable balance in the 2005 period. For the nine months ended September 30, 2005, the Trust recorded equity income of $484,000 from its investment in Maine Hydro compared to $616,000 for the same period in 2004. In the nine months ended September 30, 2004, the equity income included settlement of a legal complaint with the prior manager of Maine Hydro. This was partially offset by an increase in revenues for the nine months ended September 30, 2005. For the nine months ended September 30, 2005, the Trust recorded equity income of $1 million from its investment in Indeck Maine compared to an equity loss of $1.4 million for the same period in 2004.The increase in equity income of $2.4 million was primarily due to an increase in gross profit for the nine months ended September 30, 2005 as compared to the same period in 2004 as a result of Indeck Maine experiencing increased revenues due to resumption of the operation of the Eastport Project in May 2004. This increase was partially offset by an increase in interest expense payable on member loans and increasedgeneral and administrative expenses. Minority interest in the earnings of subsidiaries was $839,000 for the first nine months of 2005 as compared to $929,000 for the first nine months of 2004. The decrease of $90,000 was attributable to the decrease in revenues from Ridgewood Providence for the 2005 period. Total assets at September 30, 2005 were $24.1 million, an increase of $2 million from the December 31, 2004 balance of $22.1 million. This increase was primarily due to increases of $2.2 million in notes receivable, $475,000 in accounts receivable and $400,000 in cash and cash equivalents, partially offset by decreases of $589,000 in plant and equipment and $452,000 in intangibles due to annual depreciation and amortization of the assets. Total liabilities were $7 million at September 30, 2005 as compared to $7.2 million at December 31, 2004, a decrease of $200,000. Decreases of $705,000 in due to affiliates and $269,000 in accrued royalty expense were partially offset by increases of $412,000 in minority interest and $379,000 in accounts payable. Nine months ended September 30, 2004 compared to the nine months ended September 30, 2003 Total revenues increased $3.0 million, or 46.2%, to $9.5 million for the nine months ended September 30, 2004 from $6.5 million for the nine months ended September 30, 2003. This increase was primarily due to an increase of $2.8 million in renewable attribute revenue from Ridgewood Providence. In addition to its 2003 qualification status in the State of Massachusetts energy market, Ridgewood Providence began to sell its energy in the State of Connecticut energy market as well in the first quarter of 2004. Cost of revenues for the nine months ended September 30, 2004 was $6.9 million compared to $5.4 million for the 2003 period , an increase of $1.5 million, or 27.8%. The increase was primarily due to higher royalty expense of $900,000 driven by increased revenue at Ridgewood Providence. Additionally, cost of revenues also increased due to increased parts and material expense of $246,000 and headcount expenses of $119,000. Gross profit increased by $1.5 million from $1.1 million for the nine months ended September 30, 2003 to $2.6 million for the same period in 2004. Gross profit margin for the nine months ended September 30, 2004 increased to 27.8% from 17.6% for the same period in 2003 due to the higher renewable attribute revenue. The management fee due to the Managing Shareholder was $357,000 for the nine months ended September 30, 2004 as compared to $427,000 for the 2003 period, a decrease of $70,000, due to the Trust’s beginning lower net asset balance. 20 Table of Contents For the nine months ended September 30, 2003, the Trust recorded $160,000 of other operating income received from the settlement of an insurance claim resulting from the claim submitted with its insurance carrier for the failure of one of its engine and for lost profits as a result of the business interruption it experienced. Interest income for the nine months ended September 30, 2004 was $94,000 compared to $66,000 for the 2003 period, an increase of $28,000, due to a higher note receivable balance for the 2004 period. Interest expense for the nine months ended September 30, 2004 was $53,000 compared to $109,000 for the same period in 2003.The decrease of $56,000 was as a result of Ridgewood Providence paying off the balance of its debt in the first quarter of 2004. For the nine months ended September 30, 2004, the Trust recorded equity income of $616,000 from its investment in Maine Hydro compared to an equity loss of $107,000 in the 2003 period.The increase in equity income of $723,000 was primarily due to a decrease in cost of revenues and an increase in other income resulting from the settlement of a legal complaint with the prior manager of Maine Hydro in the 2004 period. For the nine months ended September 30, 2004, the Trust recorded an equity loss of $1.4 million from its investment in Indeck Maine compared to $248,000 for the same period in 2003. The increase in equity loss of $1.2 million was primarily due to an increase in repair and maintenance costs incurred as the result of refurbishing, staffing and restarting the previously idle Eastport plant and an increase in interest expense, partially offset by an increase in revenues due to the resumption of operations at the Eastport Project in May 2004. Minority interest in the earnings of subsidiaries was $929,000 for the nine months ended September 30, 2004 compared to $430,000 for the nine months ended September 30, 2003.The increase was primarily due to an increase in revenues of Ridgewood Providence. Total assets at September 30, 2004 were $23.7 million, a decrease of $900,000 from the December 31, 2003 balance of $24.6 million. This decrease was primarily due to decreases of $757,000 in restricted cash, $687,000 in due from affiliates, $553,000 in plant and equipment, $452,000 in intangible assets and $309,000 in investments, partially offset by increases of $1 million in accounts receivable and $578,000 in notes receivable. Total liabilities decreased $300,000 from $8.7 million at December 31, 2003 to $8.4 million at September 30, 2004. Three months ended September 30, 2005 compared to the three months ended September 30, 2004 Total revenues decreased $100,000, or 3.2%, to $3 million in the third quarter of 2005 compared to $3.1 million for the third quarter of 2004. This decrease was primarily due to slight decreases in both power generation revenue and renewable attribute revenue. Production output decreased by 988MWh, or 3.9%, to 24,197MWh in the third quarter of 2005 compared to the 2004 period. Cost of revenues for the third quarter of 2005 was $2.2 million, an increase of $200,000, or 10%, compared to $2 million in the third quarter of 2004.The increase was primarily due to higher royalty expense of $39,000, increased headcount expense of $46,000 and repairs and maintenance expense of $116,000. General and administrative expenses increased $58,000 to $68,000 in the third quarter of 2005 as compared to the same period in 2004, primarily attributable to higher professional fees. Interest income for the three months ended September 30, 2005 was $101,000 compared to $35,000 for the same period in 2004,due to the higher note receivable balance for the 2005 period. For the three months ended September 30, 2005, the Trust recorded an equity loss of $222,000 from its investment in Maine Hydro compared to a $5,000 loss in the 2004 period.The increase in the equity loss was primarily due to an increase in cost of revenues. For the three months ended September 30, 2005, the Trust recorded equity income of $1.5 million from its investment in Indeck Maine compared to an equity loss of $347,000 in the 2004 period.The increase in equity income of $1.8 million was primarily due to an increase in renewable attribute revenue resulting from higher production in the third quarter of 2005 compared to the same period in 2004, partially offset by an increase in cost of revenues. Minority interest in the earnings of subsidiaries decreased from $405,000 in the third quarter of 2004 to $280,000 in the third quarter of 2005. The decrease of $125,000 was primarily due to a decrease in revenues from Ridgewood Providence in the third quarter of 2005 compared to the same period in 2004. 21 Table of Contents Three months ended September 30, 2004 compared to the three months ended September 30, 2003 Total revenues increased $1 million, or 47.6%, to $3.1 million in the third quarter of 2004 compared to $2.1 million for the same quarter in 2003. This increase was primarily due to an increase of $1 million in renewable attribute revenue from Ridgewood Providence. In addition to its 2003 qualification status in the State of Massachusetts energy market, Ridgewood Providence began to sell its energy in the State of Connecticut energy market as well in the first quarter of 2004. Cost of revenues for the third quarter of 2004 was $2 million compared to $1.8 million for the 2003 period, an increase of $200,000, or 11.1%. The increase was primarily due to higher royalty expense of $207,000 in Ridgewood Providence, driven by increased revenue. During the third quarter of 2003, the Trust recorded $160,000 of other operating income received from the settlement of an insurance claim. For the three months ended September 30, 2004, the Trust recorded an equity loss of $5,000 from its investment in Maine Hydro compared to $317,000 in the 2003 period.The decrease in the equity loss of $312,000 was primarily due to the lower operating expenses incurred in the 2004 period as a result of the termination of a third party operation and maintenance agreement under which the Maine projects previously operated. Minority interest in the earnings of subsidiaries increased to $405,000 in the third quarter of 2004 compared to $149,000 in the third quarter of 2003. The increase of $256,000 was primarily due to an increase in renewable attribute revenue from Ridgewood Providence in the third quarter of 2004 compared to the same period in 2003. Six months ended June 30, 2005 compared to the six months ended June 30, 2004 Revenues decreased $300,000, or 4.7%, from $6.4 million for the six months ended June 30, 2004 to $6.1 million for the six months ended June 30, 2005. The decrease was primarily due to slight decreases in both power generation revenue and renewable attribute revenue for the 2005 period. Production output decreased by 1,014MWh, or 2%, to 50,074MWh for the first half of 2005 compared to 2004 period. Cost of revenues decreased $400,000, or 8.2%, from $4.9 million for the six months ended June 30, 2004 to $4.5 million for the six months ended June 30, 2005.The decrease was primarily due to a decrease of $65,000 in royalty expense as a result of lower revenues from Ridgewood Providence for the 2005 period. Cost of revenues also decreased due to decreases in parts and materials of $208,000 and repair and maintenance expense of $118,000. The management fee due to the Managing Shareholder was $223,000 and $238,000 for the first half of 2005 and 2004, respectively. Interest income for the six months ended June 30, 2005 was $137,000 compared to $59,000 for the same period in 2004,due to the higher note receivable balance for the 2005 period. For the first half of 2005, the Trust recorded an equity loss of $450,000 from its investment in Indeck Maine compared to $1.1 million for the same period in 2004. The decrease in the equity loss of $650,000 was primarily due to an increase in gross profit resulting from higher production in 2005, partially offset by an increase in interest expense payable on member loans and increasedgeneral and administrative expenses. Total assets at June 30, 2005 were $22 million, a decrease of $100,000 from the December 31, 2004 balance of $22.1 million. Decreases in cash and cash equivalents, plant and equipment, intangible assets and investments were mostly offset by increases of $442,000 in accounts receivable and $687,000 in notes receivable. Total liabilities decreased $600,000 from $7.2 million at December 31, 2004 to $6.6 million at June 30, 2005. This decrease was primarily the result of decreases of $885,000 in due to affiliates and $271,000 in accrued royalty expense, partially offset by increases of $456,000 in accounts payable and $133,000 in minority interest. Six months ended June 30, 2004 compared to the six months ended June 30, 2003 Total revenues increased $2 million, or 45.5%, to $6.4 million for the six months ended June 30, 2004 compared to $4.4 million for the first six months of 2003. This increase was primarily due to an increase of $1.8 million in renewable attribute revenue from Ridgewood Providence. In addition to its 2003 qualification status in the State of Massachusetts energy market, Ridgewood Providence began to sell its energy in the State of Connecticut energy market as well in the first quarter of 2004. 22 Table of Contents Cost of revenues for the six months ended June 30, 2004 was $4.9 million compared to $3.5 million for the same period in 2003, an increase of $1.4 million, or 40%. The increase was primarily due to higher royalty expense of $692,000 driven by increased revenue of Ridgewood Providence. Additionally, cost of revenues increased due to increases in parts and material expense of $210,000 and headcount expense of $124,000. The management fee due to the Managing Shareholder was $238,000 and $284,000 for the six-month periods ended June 30, 2004 and 2003, respectively. The decrease in management fees of $46,000 was due to the lower beginning net asset balance of the Trust. In the first half of 2004, the Trust recorded equity income of $621,000 from its investment in Maine Hydro compared to $210,000 in the 2003 period. The increase in equity income of $411,000 was primarily due to the settlement of a legal complaint with the prior manager of Maine Hydro. Additionally, the increase in equity income was also due to a decrease in operating expenses. In the first half of 2004, the Trust recorded an equity loss of $1.1 million from its investment in Indeck Maine compared to equity income of $169,000 for the same period in 2003. The decrease in equity income of $1.3 million was primarily due to the increase in repairs and maintenance costs incurred as the result of refurbishing, staffing and restarting the previously idle Eastport plant. Minority interest in the earnings of subsidiaries increased by $243,000 from $281,000 in the first half of 2003 to $524,000 for the same period in 2004.The increase was primarily due to an increase in renewable attribute revenue from Ridgewood Providence. Total assets at June 30, 2004 were $24.3 million, a decrease of $300,000 from the December 31, 2003 balance of $24.6 million. Decreases in cash and cash equivalents, restricted cash, plant and equipment, intangible assets and investments were mostly offset by increases of $1.1 million in accounts receivable and $891,000 in notes receivable. Total liabilities increased $100,000 from $8.7 million at December 31, 2003 to $8.8 million at June 30, 2004, primarily due to increases in minority interest of $524,000 and due to affiliates of $299,000, mostly offset by a decrease in long-term debt of $867,000 due to the payoff of the loan by Ridgewood Providence. Three months ended June 30, 2005 compared to the three months ended June 30, 2004 Total revenues decreased $200,000, or 6.3%, to $3 million in the second quarter of 2005 as compared to $3.2 million in the second quarter of 2004.The decrease was primarily due to a decrease in power generation revenue. Production output decreased by 1,193MWh, or 4.7%, to 24,226MWhfor the second quarter of2005 compared to the same period in2004. Cost of revenues for the quarter ended June 30, 2005 decreased $200,000, or 8%, to $2.3 million from $2.5 million in the 2004 period. The decrease was primarily due to lower royalty expense of $72,000 as a result of the decrease in renewable attribute revenue for the 2005 period and also due to lower parts and materials expense of $142,000. For the second quarter of 2005, the Trust recorded equity income of $110,000 from its investment in Indeck Maine compared to an equity loss of $477,000 for the 2004 period.The increase in equity income of $587,000 was primarily due to an increase in gross profit resulting from the resumption of operations of the Eastport Plant in May 2004. Three months ended June 30, 2004 compared to the three months ended June 30, 2003 Total revenues increased $1.2 million, or 60%, to $3.2 million in the second quarter of 2004 compared to $2 million in the second quarter of 2003. This increase was primarily due to an increase of $1 million in renewable attribute revenue from Ridgewood Providence. In addition to its 2003 qualification status in the State of Massachusetts energy market, Ridgewood Providence began to sell its energy in the State of Connecticut energy market as well in the first quarter of 2004. Cost of revenues for the three months ended June 30, 2004 was $2.5 million compared to $1.8 million for the same period in 2003, an increase of $700,000, or 38.9%. The increase was primarily due to higher royalty expense of $356,000 driven by increased revenues at Ridgewood Providence. In addition, for the second quarter of 2004, cost of revenues also increased due to increased parts and materials expense of $127,000 and repairs and maintenance expense of $132,000. For the second quarter of 2004, the Trust recorded equity income of $555,000 from its investment in Maine Hydro compared to $270,000 for the same period in 2003. The increase of $285,000 was primarily due to other income recorded for the settlement of a legal complaint with the prior manager of Maine Hydro. For the second quarter of 2004, the Trust recorded an equity loss of $477,000 from its investment in Indeck Maine compared to equity income of $346,000 for the same period in 2003. The decrease in equity income of $823,000 in the second quarter of 2004 was primarily due to an increase in repairs and maintenance costs incurred as the result of refurbishing, staffing and restarting the previously idle Eastport plant. 23 Table of Contents Minority interest in the earnings of subsidiaries increased $171,000 from $72,000 in the second quarter of 2003 to $243,000 in the second quarter of 2004. The increase was primarily due to the increase in renewable attribute revenue from Ridgewood Providence. Three months ended March 31, 2005 compared to the three months ended March 31, 2004 Total revenues in the first quarter of 2005 of $3.1 million were comparable to revenues of $3.2 million in the first quarter of 2004. Cost of revenues for the first quarter of 2005 was $2.2 million compared to $2.4 million for the first quarter of 2004, a decrease of $200,000, or 8.3%. The decrease was primarily due to decreases in repairs and maintenance expense of $163,000 and parts and materials expense of $66,000. The management fee due to the Managing Shareholder was $112,000 and $119,000 for the three-months ended March 31, 2005 and 2004, respectively. For the first quarter of 2005, the Trust recorded equity income of $226,000 from its investment in Maine Hydro compared to $66,000 for the same period in 2004, an increase of $160,000, primarily due to an increase in revenues from higher production in the first quarter of 2005. Minority interest in the earnings of subsidiaries increased $62,000 from $281,000 for the first quarter of 2004 to $343,000 for the first quarter of 2005. Total assets at March 31, 2005 were $21.9 million, a decrease of $200,000 from the December 31, 2004 balance of $22.1 million. The decrease was primarily due to decreases in cash and cash equivalents of $648,000 and notes receivable of $504,000, partially offset by increases of $537,000 and $503,000 in accounts receivable and due from affiliates, respectively. Total liabilities increased $200,000 from $7.2 million at December 31, 2004 to $7.4 million at March 31, 2005. This increase in total liabilities was primarily due to increases of $412,000 in accounts payable and $342,000 in minority interest, partially offset by decreases of $399,000 and $159,000 in due to affiliates and accrued royalty expense, respectively. Three months ended March 31, 2004 compared to the three months ended March 31, 2003 Total revenues increased $800,000, or 33.3%, to $3.2 million in the first quarter of 2004 compared to $2.4 million in the first quarter of 2003. The increase was primarily due to an increase of $797,000 in renewable attribute revenue from Ridgewood Providence. In addition to its 2003 qualification status in the State of Massachusetts energy market, Ridgewood Providence began to sell its energy in the State of Connecticut energy market as well in the first quarter of 2004. Cost of revenues for the first quarter of 2004 was $2.4 million compared to $1.8 million in the first quarter of 2003. The increase of $600,000, or 33.3%, was primarily due to higher royalty expense of $337,000 driven by increased revenues of Ridgewood Providence. The increase was also due to increases in parts and materials expense of $83,000 and repairs and maintenance expense of $139,000 for the 2004 period. The management fee due to the Managing Shareholder was $119,000 and $142,000 for the first quarter of 2004 and 2003, respectively. The decrease in management fees of $23,000 was due to the lower beginning net asset balance of the Trust. For the first quarter of 2004, the Trust recorded equity income of $66,000 from its investment in Maine Hydro compared to an equity loss of $60,000 for the same period in 2003. The increase in equity income of $126,000 was primarily due to increased revenues and decreased insurance, labor and deprecation expenses. For the first quarter of 2004, the Trust recorded an equity loss of $615,000 from its investment in Indeck Maine compared to $177,000 in the 2003 period.The increase in equity loss of $438,000 was primarily due to an increase in repairs and maintenance costs incurred as the result of refurbishing, staffing and restarting the previously idle Eastport plant. Minority interest in the earnings of subsidiaries increased $72,000 from $209,000 in the first quarter of 2003 to $281,000 in the first quarter of 2004.This was primarily due to the increase in renewable attribute revenue from Ridgewood Providence. 24 Table of Contents Total assets at March 31, 2004 were $23.2 million, a decrease of $1.4 million from the December 31, 2003 balance of $24.6 million. This decrease was primarily due to a decrease of $757,000 in restricted cash and $550,000 in investments, partially offset by an increase in accounts receivable of $521,000. Total liabilities decreased $800,000 from $8.7 million at December 31, 2003 to $7.9 million at March 31, 2004, primarily due to a decrease of $867,000 in long-term debt resulting from Ridgewood Providence paying off the remaining balance of the loan in the first quarter of 2004. Liquidity and Capital Resources Year ended December 31, 2005 compared to the year ended December 31, 2004 At December 31, 2005, the Trust had cash and cash equivalents of $639,000, a decrease of $93,000 from December 31, 2004. The cash flows for the year 2005 were $3.9 million provided by operating activities, $1.2 million used in investing activities and $2.8 million used in financing activities. In 2005, the Trust’s operating activities generated cash of $3.9 million compared to $4.1 million in 2004, a decrease of $200,000, primarily due to an increase in accounts receivablepartially offset by an increase in net income. In 2005, investing activities used $1.2 million compared to $1 million in 2004. The increase was primarily due to the $207,000 loan to Ridgewood Power B Fund/Providence Expansion (“B Fund”). In 2005, the Trust used cash of $2.8 million in financing activities, primarily as a result of $1.5 million used for cash distributions to minority interest holders and $1.3 million for cash distributions to shareholders. In 2004, the Trust used $3.1 million of cash in financing activities primarily as a result of $1.5 million used for cash distributions to shareholders, $1.6 million in cash distributions to minority interest holders and $867,000 for term loan repayments. In addition in 2004 , the restricted cash balance of $757,000 was applied to the outstanding term loan in accordance with the loan agreement. Year ended December 31, 2004 compared to the year ended December 31, 2003 At December 31, 2004, the Trust had cash and cash equivalents of $732,000, a decrease of $39,000 from December 31, 2003. The cash flows for the year 2004 were $4.1 million provided by operating activities, $1 million used in investing activities and $3.1 million used in financing activities. In 2004, the Trust’s operating activities provided cash of $4.1 million compared to $4.9 million in 2003, a decrease of $800,000, primarily due to an increase in accounts receivable and other assets, partially offset by an increase in revenues. In 2004, investing activities used cash of $1 million compared to $306,000 in 2003, an increase of $694,000. The increase in cash used was primarily due to an increase of $700,000 in loans to Indeck Maine. In 2004, the Trust used cash of $3.1 million in financing activities, including $1.5 million for distributions to shareholders, $1.6 million for distributions to minority interest holders and $867,000 for term loan repayments. In addition, the restricted cash balance of $757,000 was applied to the outstanding term loan in accordance with the loan agreement. In 2003, the Trust used $3.8 million of cash in financing activities, primarily the result of $1 million used to repay the term loan, $1.4 million used for distributions to shareholders, $676,000 used for distributions to minority interest holders and $757,000 segregated as restricted cash. Nine months ended September 30, 2005 compared to the nine months ended September 30, 2004 At September 30, 2005, the Trust had cash and cash equivalents of $1.1 million, an increase of $400,000 from December 31, 2004. The cash flows for the first nine months of 2005 were $2.5 million provided by operating activities, $1.2 million used in investing activities and $909,000 used in financing activities. Cash provided by operating activities for the nine months ended September 30, 2005 was $2.5 million as compared to $3.4 million for the nine months ended September 30, 2004. The decrease in cash flow from operating activities in the first nine months of 2005 compared to the same period in 2004 was primarily due to an increase in net due to/from affiliates. Cash used in investing activities was $1.2 million for the first nine months of 2005 as compared to $1 million for the first nine months of 2004. The increase was primarily due to a $207,000 loan to theB Fund in the 2005 period. Cash used in financing activities for the first nine months of 2005 was $909,000 as compared to $2.3 million for the first nine months of 2004. In the nine months ended September 30, 2005, cash used in financing activities included $482,000 in cash distributions to shareholders and $427,000 in cash contributions to minority interest holders. In the nine months ended September 30, 2004, cash used in financing activities included $963,000 for distributions to shareholders, $1.2 million for distributions to minority interest holders and $867,000 for term loan repayments. In addition, in the 2004 period, the restricted cash balance of $757,000 was applied to the outstanding term loan in accordance with the loan agreement. 25 Table of Contents Nine months ended September 30, 2004 compared to the nine months ended September 30, 2003 At September 30, 2004, the Trust had cash and cash equivalents of $839,000, anincrease of $68,000 from December 31, 2003. The cash flows for the first nine months of 2004 were $3.4 million provided by operating activities, $1 million used in investing activities and $2.3 million used in financing activities. Cash provided by operating activities for the nine months ended September 30, 2004 was $3.4 million as compared to $3.3 million for the nine months ended September 30, 2003. The increase in cash flow was primarily due to a decrease in due to/from affiliates, partially offset by increases in revenue and accounts receivable. Cash used in investing activities was $1 million during the first nine months of 2004 as compared to $300,000 in the first nine months of 2003 due to an increase of $700,000 in loans to Indeck Maine. Cash used in financing activities for the first nine months of 2004 was $2.3 million compared to $3 million for the first nine months of 2003. The decrease in cash used in financing activities was due to the application of $757,000 of restricted cash against the loan balance, partially offset by an increase in cash distributions to minority interest holders. Six months ended June 30, 2005 compared to the six months ended June 30, 2004 At June 30, 2005, the Trust had cash and cash equivalents of $393,000, a decrease of $339,000 from December 31, 2004. The decrease was the result of $1.6 million provided by operating activities, $1 million used in investing activities and $908,000 used in financing activities. Cash provided by operating activities for the six months ended June 30, 2005 was $1.6 million compared to $1.2 million for the six months ended June 30, 2004. The increase in cash flow compared to 2004 was primarily due to a smaller increase in accounts receivable in the 2005 period as compared to the 2004 period and an increase in accounts payable. Cash used in investing activities was $1 million for each of the first six months of 2005 and 2004. Cash used in both periods was for loans to Indeck Maine. Cash used in financing activities for the first half of 2005 was $908,000 compared to $592,000 for the first half of 2004.In 2005, cash used in financing activities included $482,000 in cash distributions to shareholders and $426,000 in cash distributions to minority interest holders.In the first six months of 2004, financing activities included $482,000 in cash distributions to shareholders and $867,000 in repayment of a term loan. In addition, in the 2004 period, the restricted cash balance of $757,000 was applied to the outstanding term loan in accordance with the loan agreement. Six months ended June 30, 2004 compared to the six months ended June 30, 2003 At June 30, 2004, the Trust had cash and cash equivalents of $354,000, a decrease of $417,000 from December 31, 2003. The decrease was the result of $1.2 million provided by operating activities, $1 million used in investing activities and $592,000 used in financing activities. Cash provided by operating activities for the six months ended June 30, 2004 was $1.2 million as compared to $2.5 million for the six months ended June 30, 2003.The decrease in cash provided by operating activities was primarily due to an increase in accounts receivable. Cash used in investing activities was $1 million during the first six months of 2004 as compared to $300,000 in the first six months of 2003. The increase in cash used was primarily due to an increase in loans to Indeck Maine of $700,000. Cash used in financing activities for the first half of 2004 was $592,000 compared to $2 million in the first half of 2003. The decrease in cash used in financing activities was primarily due to a decrease in cash distributions to shareholders of $240,000, partially offset by an increase of $408,000 in term loan repayments. In addition, in the 2004 period, the restricted cash balance of $757,000 was applied to the outstanding term loan in accordance with the loan agreement. 26 Table of Contents Three months ended March 31, 2005 compared to the three months ended March 31, 2004 At March 31, 2005, the Trust had cash and cash equivalents of $84,000, a decrease of $648,000 from December 31, 2004. The decrease was primarily the result of $166,000 used in operating activities and $482,000 used in financing activities. Cash used in operating activities for the three months ended March 31, 2005 was $166,000 compared to cash provided of $213,000 for the three months ended March 31, 2004. The decrease in cash flow in the first quarter 2005 compared to the 2004 period was primarily due to an increase in net due to/from affiliates partially offset by an increase in accounts payable. Cash used in financing activities for the first quarter of 2005 was $482,000 compared to $351,000 in the first quarter of 2004. In the first quarter of 2005, cash used in financing activities was for cash distributions to shareholders. In the first quarter of 2004, financing activities included $241,000 in cash distributions to shareholders and $867,000 of term loan repayments. In addition, in the 2004 period, the restricted cash balance of $757,000 was applied to the outstanding term loan in accordance with the loan agreement. Three months ended March 31, 2004 compared to three months ended March 31, 2003 At March 31, 2004, the Trust had cash and cash equivalents of $625,000, a decrease of $146,000 from December 31, 2003. The decrease was the result of $213,000 provided by operating activities, $8,000 used in investing activities and $351,000 used in financing activities. Cash provided by operating activities for the three months ended March 31, 2004 was $213,000 compared to $1.6 million for the three months ended March 31, 2003. The decrease of $1.4 million in cash flows from operating activities was primarily the result of increases in accounts receivable, prepaid expenses and other assets. Cash used in investing activities was $8,000 during the first three months of 2004 as compared to $300,000 in the first three months of 2003. Cash used in the 2004 period was for capital expenditures. Cash used in the 2003 period was for loans to Indeck Maine. Cash used in financing activities for the first quarter of 2004 was $351,000 compared to $1.3 million in the first quarter of 2003. In the first quarter of 2004, cash used in financing activities included repayment of $867,000 of the term loan as compared to $230,000 in the first quarter of 2003, an increase of $637,000. In addition, $757,000 of cash restricted in the first quarter of 2003 was applied to the outstanding term loan in the first quarter of 2004 in accordance with the loan agreement. Off-Balance Sheet Arrangements The Trust has not entered into any off-balance sheet arrangements that either have, or are reasonable likely to have, a material adverse current or future effect on the Trust’s financial condition, revenues or expenses, result of operations, liquidity, capital expenditures or capital resources that are material to the Trust. Contractual Obligations and Commitments As of December 31, 2003, Ridgewood Providence owed $867,000bearing interest at a rate of 9.6% per annum, which was paid off in full by the first quarter of 2004, as described in Note 9 to the Trust’s Consolidated Financial Statements contained elsewhere in this Form 10-K. Recent Accounting Pronouncements SFAS 143 and FIN 47 In June 2001, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 143, Accounting for Asset Retirement Obligations, on the accounting for obligations associated with the retirement of long-lived assets. SFAS No. 143 requires a liability to be recognized in the consolidated financial statements for retirement obligations meeting specific criteria. Measurement of the initial obligation is to approximate fair value, with an equivalent amount recorded as an increase in the value of the capitalized asset. The asset will be depreciated in accordance with normal depreciation policy and the liability will be increased for the time value of money, with a charge to the income statement, until the obligation is settled. SFAS No. 143 is effective for fiscal years beginning after June 15, 2002. Furthermore, in March2005, the FASB issued FASB Interpretation No. 47 (“FIN 47”), Accounting for Conditional Asset Retirement Obligations, an interpretation of FASB Statement No.143, which clarifies the term “conditional asset retirement obligation” as used in SFAS No.143. Specifically, FIN 47 provides that an asset retirement obligation is conditional when the timing and/or method of settling the obligation is conditioned on a future event. Accordingly, an entity is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value of the liability can be reasonably estimated. Uncertainty about the timing and/or method of settlement of a conditional asset retirement obligation should be factored into the measurement of the liability when sufficient information exists. This interpretation also clarifies when an entity would have sufficient information to reasonably estimate the fair value of an asset retirement obligation. FIN 47 is effective for fiscal years ending after December15, 2005. The Trust adopted SFAS No. 143 effective January 1, 2003, with no material impact on its consolidated financial statements. 27 Table of Contents SFAS 145 In April 2002, the FASB issued SFAS No.145, Rescission of FASB Statements No.4, 44, and 64, Amendment of FASB Statement No.13, and Technical Corrections. SFAS No.145 eliminates extraordinary accounting treatment for reporting gain or loss on debt extinguishment, and amends other existing authoritative pronouncements to make various technical corrections, clarify meanings, or describe their applicability under changed conditions. SFAS No. 145 is effective for interim periods beginning after May 15, 2002. The Trust adopted SFAS No. 145 effective January 1, 2003, with no material impact on its consolidated financial statements. SFAS 146 In June 2002, the FASB issued SFAS No.146, Accounting for Costs Associated with Exit or Disposal Activities. SFAS No.146 requires recording costs associated with exit or disposal activities at their fair values when a liability has been incurred. SFAS No. 146 is effective for fiscal years ending after December 31, 2002. The Trust adopted SFAS No. 146 effective January 1, 2003, with no material impact on its consolidated financial statements. FIN 45 In November 2002, the FASB issued FASB Interpretation No. 45 ("FIN 45"),
